Opinion issued May 25, 2006










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-05-01138-CV
____________

IN RE SELENER LOVE, INDIVIDUALLY AND AS NEXT FRIEND OF
REABON DRUSILLA KARETTA PASHION JACKSON, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator, Selener Love, individually and as next friend of Reabon Drusilla
Karetta Pashion Jackson, has filed a petition for a writ of mandamus complaining of
an order requiring court-ordered paternity testing, which respondent, the Honorable
Lamar McCorkle,  signed on November 14, 2005.


  Relator has not filed a motion for
temporary relief.
          We deny the petition for a writ of mandamus.  
 
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley.